Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Cheng on 12/18/20.

The application has been amended as follows: 
1.	(Currently Amended)  A method comprising: 
receiving state information associated with a driver’s license of a user; 
determining a size associated with the state information; 
on a display screen of a mobile device, displaying a first rectangular box at the determined size over real-time images being captured by a camera of the mobile device; 
while displaying the first rectangular box over the real-time images, detecting the driver’s license within the real-time images,[[ and]] monitoring whether or not the driver’s license is aligned with the first rectangular box, and changing a color of the first rectangular box to indicate a state of alignment of the driver’s license with the first rectangular box; 
based at least in part on the driver’s license being aligned with the first rectangular box, automatically capturing an image of the driver’s license without the user having to press any button; 

while displaying the second rectangular box over the real-time images, detecting an insurance card of the user within the real-time images,[[ and]] monitoring whether or not the insurance card is aligned with the second rectangular box, and changing a color of the second rectangular box to indicate a state of alignment of the insurance card with the second rectangular box; 
based at least in part on the insurance card being aligned with the second rectangular box, automatically capturing an image of the insurance card without the user having to press any button; 
displaying the captured image of the driver’s license on the display screen of the mobile device; 
prompting the user to select a certain field of the driver’s license in the captured image of the driver’s license; 
receiving a selection of the certain field of the driver’s license in the captured image of the driver’s license; 
extracting personal information from the captured image of the driver’s license based on a position of the selection of the certain field; 
processing the captured image of the driver’s license and the captured image of the insurance card to extract insurance information comprising the personal information and vehicle information; 
transmitting the insurance information to a remote server; 
receiving policy offer information from the remote server; and 
displaying the policy offer information on the display screen of the mobile device.
2.	(Previously Presented)  The method of claim 1, further comprising displaying the insurance information to the user prior to transmitting the insurance information to the remote server.
3.	(Previously Presented)  The method of claim 1, further comprising, displaying one or more inputs on the display of the mobile device for editing the insurance information prior to transmitting the insurance information to the remote server.
4.	(Previously Presented)  The method of claim 3, wherein the vehicle information comprises a vehicle information number (VIN).
5.-7.	(Canceled)
8.	(Currently Amended)  A mobile device comprising: 
a communication interface configured to communicate over at least one network; 
a display screen; 
a camera; 
at least one processor; and 
one or more software modules that are configured to, when executed by the at least one processor, 
receive state information associated with a driver’s license of a user, 
determine a size associated with the state information, 
on the display screen, display a first rectangular box at the determined size over real-time images being captured by the camera, 
while displaying the first rectangular box over the real-time images, detect the driver’s license within the real-time images,[[ and]] monitor whether or not the driver’s license is aligned with the first rectangular box, and change a color of the first rectangular box to indicate a state of alignment of the driver’s license with the first rectangular box, 
based at least in part on the driver’s license being aligned with the first rectangular box, automatically capture an image of the driver’s license without the user having to press any button, 
on the display screen, display a second rectangular box over real-time images being captured by the camera, 
while displaying the second rectangular box over the real-time images, detect an insurance card of the user within the real-time images,[[ and]] monitor whether or not the insurance card is aligned with the second rectangular box, and change a color of the second rectangular box to indicate a state of alignment of the insurance card with the second rectangular box, 
based at least in part on the insurance card being aligned with the second rectangular box, automatically capture an image of the insurance card without the user having to press any button, 
display the captured image of the driver’s license on the display screen of the mobile device, 
prompt the user to select a certain field of the driver’s license in the captured image of the driver’s license, 
receive a selection of the certain field of the driver’s license in the captured image of the driver’s license, 
extract personal information from the captured image of the driver’s license based on a position of the selection of the certain field, 
process the captured image of the driver’s license and the captured image of the insurance card to extract insurance information comprising the personal information and vehicle information, 
transmit the insurance information, via the communication interface, to a remote server over the at least one network, 
receive policy offer information, via the communication interface, from the remote server, and 
display the policy offer information on the display.
9.	(Previously Presented)  The system of claim 8, wherein the one or more software modules are further configured to display the insurance information to the user prior to transmitting the insurance information to the remote server.
10.	(Previously Presented)  The system of claim 8, wherein the one or more software modules are further configured to display one or more inputs on the display for editing the insurance information prior to transmitting the insurance information to the remote server.
11.	(Previously Presented) The system of claim 8, wherein the vehicle information comprises a vehicle information number (VIN).
12.-14.	(Canceled)
15.-17.	(Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4 and 8-11 are allowed. Applicant has amended the claims after the amendment filed 12/3/20 to further narrow the amended claims. The applicant invention relates to the technical improvements where a license can be scanned by a camera along with insurance card such that the user does not have to press a button, thereby improving the function of the mobile device and the related display technology. 
In the words of claim 1, claim 8 is similar, 

“determining a size associated with the state information; 
on a display screen of a mobile device, displaying a first rectangular box at the determined size over real-time images being captured by a camera of the mobile device; 
while displaying the first rectangular box over the real-time images, detecting the driver’s license within the real-time images,[[ and]] monitoring whether or not the driver’s license is aligned with the first rectangular box, and changing a color of the first rectangular box to indicate a state of alignment of the driver’s license with the first rectangular box; 
based at least in part on the driver’s license being aligned with the first rectangular box, automatically capturing an image of the driver’s license without the user having to press any button; 
on the display screen of the mobile device, displaying a second rectangular box over real-time images being captured by the camera of the mobile device; 
while displaying the second rectangular box over the real-time images, detecting an insurance card of the user within the real-time images,[[ and]] monitoring whether or not the insurance card is aligned with the second rectangular box, and changing a color of the second rectangular box to indicate a state of alignment of the insurance card with the second rectangular box; “

The relevant prior art includes US Patent Publication 2012/0308139 to Dhir and US Patent Publication 2011/0170740 to Coleman. On further search US Patent Publication 20070131759 to Cox. The most relevant non-patent literature is "Tokenworks Introduces IDWedge ID Scanner Solution".  None of the art above teaches or suggests the inventive concept. 








Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270 1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692